DECISION
PER CURIAM:
Consistent with his pleas, the accused was convicted of wrongfully communicating a threat, wrongful use and possession of marijuana, and attempting to sell a dangerous *981drug, to wit: amphetamine m violation of Articles 134 and 80, Uniform Code of Military Justice 10 U.S.C. §§ 934 and 880. The sentence extended to a bad conduct discharge, six months’ confinement at hard labor, forfeiture of $100.00 per month for six months and reduction to airman basic.
In a single assignment of error appellate defense counsel urge that the accused’s guilty plea to attempting to sell a dangerous drug was improvident because during the Care * inquiry he denied knowledge of the punitive regulation.
The challenged attempted transfer specification is worded:
In that STAFF SERGEANT DONNIE G. FOSTER ... did ... attempt to sell a dangerous drug, to wit: Amphetamine, in violation of a lawful general regulation, to wit: paragraph 4 — 4, Air Force Regulation 30-2....
There is no requirement that an accused have specific knowledge of Air Force Regulation 30-2 or to have entertained the specific intent to violate the regulation to sustain a conviction under Article 80, Code, supra. United States v. Davis (A.F.C.M.R.1982). The plea was provident. The findings of guilty and the sentence are
AFFIRMED.

 United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (C.M.R.1969).